tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c release number release date date uil code contact person identification_number contact number employer_identification_number form required to be filed irs form_1120 tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest we also sent you a letter notifying you of your right to request a review of your application by the appeals_office and gave you days to request review in writing since we did not receive a protest or request for review within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you agree with our deletions you do not need to take any further if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely tamera ripperda director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date legend date player state player website dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below i facts specifically you were incorporated under the laws of state on date for sec_501 purposes your purposes are to coordinate and promote the development production distribution and use of free and open source software useful for recording converting and playing audio and video including the program and the software library together known as player to make the software available for free to the public to use change or distribute it as free and open source your activities consist of promoting the activities of an association of programmers software whom develop and maintain player you spend eighty percent of your time promoting player which includes identifying and supporting important work on multimedia software across player records converts and streams multimedia files and community supported projects related files the programmers assemble player from source and object code licensed by more of your directors who are the than software developers worldwide including almost all those developers and your directors own the code world’s leading experts in the player dozens of multimedia applications incorporate player many are commercial they authored player is downloaded thousands of times per month but no one tracks who programs player is essential to many other free and open source downloads and uses the player cost video-related applications for use with linux operating systems which is the no a alternative to expensive proprietary software player which describe three components of serve exempt you organizations or other charitable classes first is code written to improve player functionality for the hearing impaired second is improvements to code for digitally archiving videos used by government archival agencies and nonprofit libraries third by reverse engineering abandoned and obscure video formats and building support for them into the player you hope player users would preserve archival footage and other media that might otherwise be lost forever these components are written and owned by private persons however you have not provided any information as to how you support these purposes specifically claim you you also state the player furthers an educational purpose because it makes the technical knowledge underlying the software universally available by publishing the source code and the player code documentation is not documentation on a website anyone can study it is published on the website maintained by the association of published on your website programmers your website does not include any this documentation your website links to that website it you connect mentors to students as part of the and the they mentor student software developers in developing projects related to the player a few of your directors and officers also participate as mentors the programmers’ website your website links to includes a consulting page advertising how to hire any of seven programmers including four of your directors as an expert ie one of the original developers we highly recommend these people to be hired by your business a brief bio of each describes their technical expertise and provides an e-mail address you do not require code licensors to assign to you their copyright trademark or other interests in licensed code although you may accept such assignments in the future you will not enforce copyrights trademarks or other intellectual_property owned by private persons you will fundraise primarily in person by e-mail and by applying for grants your website has a donations page which accepts e-commerce donations you also plan to persuade other websites to link to your donation page i law sec_501 exempts from taxation any corporation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in sec_501 if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 provide that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise in than as an insubstantial part of furtherance of one or more exempt purposes activities which in themselves are activities not its in provides that c -1 c be regarded as operated section exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose an organization will its sec_1_501_c_3_-1 provides that the term charitable is used in generally accepted legal sense and includes among other things lessening the burdens of government relief of the underprivileged advancement of education or science erection or maintenance of public buildings monuments or works and promotion of social welfare by organizations designed to accomplish any of the above purposes or in part to defend human and civil rights secured_by law of the poor and distressed or sec_501 in sec_1_501_c_3_-1 provides that the term educational relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 example provides that an educational_organization includes an organization whose activities consist of presenting public discussion groups forums panels lectures or other similar programs such programs may be on radio or television revrul_59_310 1959_2_cb_146 held that an organization that established maintained and operated a public swimming pool playground and other recreation facilities for the children and other residents of a community qualified for exemption under sec_501 facility users were primarily low income individuals who could not afford privately sponsored recreation facilities revrul_66_255 1966_2_cb_210 describes an educational_organization providing public information about a particular method of painless childbirth using meetings films forums and publications to educate the public the organization carried out its exempt_purpose through a public programs of films followed by discussions with doctors and members of the organization b presentations on local radio stations c meetings conducted by a doctor or a registered nurse for expectant parents and d pamphlets manuals and books which are distributed to libraries hospitals and obstetricians in revrul_68_489 1968_2_cb_210 the service held that an organization making grants to foreign organizations that are not exempt under sec_501 does not jeopardize its exemption where it retains control and discretion as to the use of the funds and maintains records establishing that the funds granted to foreign organizations were used for sec_501 purposes its revrul_70_186 1970_1_cb_128 held that an organization formed to preserve a lake as a public recreational facility and to improve the condition of the water in the lake to enhance its recreational features qualified for exemption under sec_501 as a charitable_organization that erected or maintained a public work by treating the water removing algae and otherwise improving the condition of the water the organization ensured the continued use of the lake for public recreational purposes and therefore performed a charitable activity furthermore the benefits of the organization's activities flowed principally to the general_public through the maintenance and improvement of public recreational facilities the ruling determined that revrul_70_584 1970_2_cb_114 held that an organization that recruited college students for government internship programs that related to their course of study qualified for exemption under sec_501 the internship program advanced the students’ education because it trained the individual for the purpose of improving or developing his capabilities in his chosen field of study in revrul_71_29 1971_1_cb_150 we held that providing the city transit authority with the funds necessary to insure that bus service for the city is continued is a charitable disbursement the charitable element in facilitating public transportation is furthering exempt purposes established in the statute of charitable uses eliz c which recognized as and highways’ charitable the ‘repair of bridges ports havens causeways rul c b rev held that an organization that provided high school graduates and college students with uncompensated work experience in selected trades or professions qualified for exemption under sec_501 revrul_77_365 1977_2_cb_192 describes an educational_organization that conducted clinics workshops lessons and seminars at municipal parks and recreational areas to instruct and educate individuals in a particular sport revrul_78_310 1978_2_cb_173 held that an organization that provided law students with practical experience in exempt public interest law firms and legal aid societies qualified for exemption under sec_501 ’ in revrul_79_19 1979_1_cb_195 the service held the physically handicapped are distressed persons within the meaning of sec_501 and therefore a charitable_class in 326_us_279 s ct 112_u s the supreme court said that in order to fall within the claimed exemption an organization must be devoted to exempt purposes exclusively this plainly means that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 78_tc_280 the tax_court defined private benefit to include any advantage profit fruit privilege gain or interest in 88_tc_1 pg the court concluded that an organization that developed and operated facilities and services for a private real_estate development of big_number residents such as pathways bicycle and pedestrian parks swimming pools neighborhood and community centers tennis courts golf courses a zoo ice rink boat docks and athletic clubs was not exempt because in part control the meaning of sec_1 c -2 c of the organization by residents was a personal_interest within in 92_tc_1053 the court held that an organization providing private benefit that was not incidental to republican party entities was not exempt the organization trained campaign workers and all known graduates worked for republican party entities the facts that no portion of the organization’s net_earnings inured to the benefit of private shareholders or individuals and that the republican entities were unrelated third parties did not avoid disqualification under sec_501 lt rationale an organization seeking tax-exempt status under sec_501 must be both organized and operated exclusively for charitable scientific literary educational or other exempt purposes with no part of its net_earnings inuring to the benefit of any private_shareholder_or_individual see sec_1_501_c_3_-1 purposes and activities with certain effects such as prohibited private benefit more than insubstantial amount of lobbying and campaign intervention will preclude exemption for an organization otherwise described in if an organization fails to meet either the organizational or operational_test it is not exempt based upon a review of your activities you are not described as a sec_501 organization as explained below because you have a substantial non-exempt purpose sec_501 a promoting the development and distribution of open source software furthers a substantial nonexempt purpose you have provided information that you are promoting the development and distribution of open source compatible licensed software created by another organization sec_1 c - c provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the supreme court held in 326_us_279 that a single nonexempt purpose if substantial in nature would preclude an organization from qualifying under sec_501 no matter the number or importance of truly exempt purposes based on the information that you have provided you have not been able to sufficiently describe how your activities further exempt purposes as described in sec_501 you have not shown that there is an underlying exempt_purpose in promoting the third parties multimedia software as described in sec_1_501_c_3_-1 and better business bureau v united_states b promoting development and distribution of software owned by your directors is private_inurement because you promote the development and distribution of software code owned by your directors then you are providing them private_inurement sec_501 precludes exemption unless no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual the benefit does not have to be no amount of private_inurement is permitted see 92_tc_1053 economic and campaign training candidates in 78_tc_280 the tax_court defined private benefit to include any advantage profit fruit privilege gain or interest republican entities c i r of unrelated t c accrued no the to private persons at least four of your board members own code incorporated into player generally own property for personal purposes which are se exempt purposes moreover your website links to the association of programmers’ website that has a consulting tab where some of your board members offer their consulting services to the public for a fee as the world’s leading experts in the software your activities of ‘promoting’ the player are marketing activities that provide an advantage profit fruit privilege gain or interest to those board members who own player code because you provide private_inurement within the meaning of sec_501 you are not operated exclusively to further sec_501 exempt purposes per not c charitable purposes software is not a public work to include government or municipal and highways’ quoted in revrul_71_29 the development and distribution of software is not a public work even if published under open source or creative commons compatible licenses because software is not a facility ordinarily sec_1_501_c_3_-1 defines the term provided to the community at public expense charitable to include erecting or maintaining public buildings monuments or works this the statute of language slightly broadens the original formulation from four centuries ago c recognized as charitable the ‘repair of bridges ports charitable uses eliz havens causeways the regulation language also closely parallels the synthesis provided by restatement trusts sec_28 which defines charitable or maintenance of public buildings bridges streets highways or other public facilities the charitable purpose underlying public works is ordinarily provided at public expense see comment k restatement trusts scott and ascher on trust sec_5 ed this same consistency of language is also found in the ordinary meaning of public works defined variously as s tructures such as roads or dams built by the government for public use and paid for by public funds black’s law dictionary 7th ed nature such as highways canals waterworks docks etc constructed by or enjoyment ballentine’s law dictionary and construction or engineering operations carried out by or for the state_or_local_government on behalf of the community oxford’s english dictionary our rulings adhere very closely to these definitions to provide the community with facilities public bodies for public purposes such a ll works of construction protection sec_38 fixed use the as a in revrul_66_358 1966_2_cb_218 the service reasoned that establishing and maintaining a public park is an activity similar to the erection or maintenance of public buildings monuments or works and may qualify as charitable within the meaning of sec_1_501_c_3_-1 in revrul_70_186 1970_1_cb_128 an organization formed to preserve a lake as a public recreational facility and to improve the condition of the water in the lake to enhance its recreational features qualified for exemption under sec_501 as a charitable_organization that erected or maintained a public work the ruling determined that by treating the water removing algae and otherwise improving the condition of the water the organization ensured the continued use of the lake for public recreational purposes and therefore performed a charitable activity furthermore the benefits of the organization's activities flowed principally to the general_public through the maintenance and improvement of public recreational facilities referring to sec_1_501_c_3_-1 primarily ground their holdings in the our other rulings charitable basis of lessening the burdens of government see revrul_59_310 1959_2_cb_146 constructing maintaining and operating a public beach playground and bathing facilities for the residents of the cold harbor school district is lessening the burdens of government where the property is dedicated to public use revrul_71_29 1971_1_cb_150 grant to city transit authority to facilitate public transportation until city can acquire assets of privately owned bus company no the regulations restatements treatises and our rulings are remarkably consistent with the original formulation in the statute of charitable uses in the face of such consistency of the key characteristics over four centuries we are constrained from extending the term public works to encompass intangibles such as software even if we were not so constrained we also conclude that software fails several other key characteristics of public works you claim that the player is a public work because it is not closed and proprietary and it benefits more than the developers and those able to pay for a license to use closed software the software is available freely on terms that allow others to use study modify and even profit from it without making any payment to you it is part of a public library that will always be free the charitable purpose underlying public works is to provide the community with to everyone facilities see restatement supra scott and ascher supra ordinarily provided at public expense it first software is not a facility is not a lake park or like any other public work described in rev_rul rul revrul_70_186 or any of the many other tax and trust authorities we reviewed software is intangible and by its very nature software is not fixed its perpetual existence and access by the public relies upon private persons hosting the code on private servers and anyone may alter the player second software is not ordinarily provided at public expense it is not something ordinarily constructed by public bodies for use by members of the third a public work cannot be owned by private persons the player code is owned by public private persons fourth even if the player were otherwise a public work the benefits of the program flow to individuals who use it to watch movies and video for nonpublic purposes anyone can appropriate it or portions of its code for nonpublic uses which you encourage we described above how commercial companies use the player to conduct their businesses we have not found any authority that authorizes a member of the public to use a public work for nonpublic purposes finally public works must serve a community you point out that the open source licensing ensures the player serves the world we have not found any authority for the proposition that the world is we think that proposition untenable because it would include the governments of nations whom are our enemies aiding our enemies does not further an exempt_purpose a community within the meaning of sec_501 because open source software fails each of these essential tax_attributes of public works you do not qualify under sec_501 as an organization erecting or maintaining public buildings monuments or works within the meaning of sec_1_501_c_3_-1 d educational_purposes sec_1_501_c_3_-1 providing product manuals how-to guides and documentation related to the player does not make an organization educational the term educational as used in sec_501 relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community the regulations provide several examples of organizations that qualify as educational organizations including organizations whose activities consist of presenting public discussion groups forums panels or other similar programs see sec_1_501_c_3_-1 example in revrul_66_255 1966_2_cb_210 an organization formed to educate the public as to a particular method of painless childbirth carried out its purpose through a public programs of films followed by discussions with doctors and members of the organization b presentations on local radio stations c meetings conducted by a doctor or a registered nurse for expectant parents and d pamphlets manuals and books which are distributed to libraries hospitals and obstetricians the educational_organization in revrul_77_365 1977_2_cb_192 conducted clinics workshops lessons and seminars at municipal parks and recreational areas to instruct and educate individuals in a particular sport lectures you claim the player furthers an educational purpose because it makes the technical knowledge underlying the software universally available publishing the source code and documentation on a website is not educational any educational benefit people obtain by independently studying these materials is incidental to the true objective of developing and distributing a functional product in this case software independent study is not like the examples recited in the regulations eg public discussion groups forums panels lectures or other similar programs see sec_1_501_c_3_-1 example even if this were educational you are merely linking to these materials published on a website of unknown provenance you are conducting a de_minimis amount of educational activities described in the revenue rulings above your only educational activity is connecting mentors to students as part of the also officers and the participate they mentor student software developers in developing projects related to the player a few of your directors and other software professionals to mentor students in developing projects related to the player educational organizations have recruited college students to participate in a government internship program rev_rul provided high school graduates and college students with uncompensated work experience in selected trades and professions rev_rul and provided law students with practical experience in exempt public interest law firms and legal aid societies rev_rul you also propose to as mentors recruit iv conclusion while connecting students with work experiences is similar to the organizations described above you have not shown that this activity is a substantial exempt_purpose therefore you have not shown that you are operating for a substantial exempt_purpose within the meaning of sec_501 you have the right to file a protest if you believe this based on the above we have determined that you fail to meet the requirements necessary to be recognized as a tax-exempt_organization under sec_501 because you are not operated exclusively to further exempt purposes determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this we will consider your statement and decide if the information affects our determination_letter your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete this request should be you also have a right to request a conference to discuss your protest an attorney certified_public_accountant or an made when you file your protest statement if you individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done for more information about representation see publication practice_before_the_irs so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications a protest within days you will not be able to file if you do not file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely kenneth c corbin acting director exempt_organizations cc
